Exhibit 10.1

 



CONTRIBUTION AGREEMENT

 

Between

 

TALON OP, L.P.

 

And

 

First Capital Real ESTATE OPERATING PARTNERSHIP L.P.

 

Serenity Bay

Goat Head Hill

Island of Antiqua

 

Dated as of August 31, 2018

 

 

 

 

Table of Contents

 



1. CONTRIBUTION 1       2. CONTRIBUTION CONSIDERATION; UNITS; TAX MATTERS 1    
  3. CLOSING 3       4. PAYMENT OF THE CONTRIBUTION PRICE 3       5.
CONTRIBUTOR’S DELIVERIES 4       6. INSPECTION PERIOD 4       7. UCC MATTERS 5  
    8. REPRESENTATIONS AND WARRANTIES 5       9. ADDITIONAL CONDITIONS PRECEDENT
TO CLOSING 6       10. [INTENTIONALLY OMITTED 6       11. CLOSING DELIVERIES 6  
    12. SUCCESSORS AND ASSIGNS 7       13. NOTICES 7       14. BENEFIT 7      
15. MISCELLANEOUS 8



 



 

 

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT is made and entered into as of this August 31, 2018,
(the “Contract Date”), by and between First Capital Real Estate OPERATING
PARTNERSHIP LP, a Delaware Limited Partnership (“Contributor”), and Talon OP,
L.P., a Minnesota limited partnership (“Acquiror”).

 

1.             CONTRIBUTION. Contributor agrees to contribute and convey to
Acquiror, and Acquiror agrees to accept and assume from Contributor, for the
Contribution Consideration (as defined below) and on the terms and conditions
set forth in this Agreement, all of such Contributor’s rights, title and
interest in and to Goat Head Hill and Dutchman’s Bay, Island of Antiqua
(“Project”) including, without limitation, the specific items as follows:

 

1.1.         All of Contributor’s rights, title and interest in and to that
certain Memorandum of Agreement between Brown McLennon and Contributor and the
government of Antigua and Barbuda regarding the development of hotels on the
properties known as Dutchman’s Bay and Goat Head Hill on Antigua dated July 28,
2015. Further to be included will be the First Amendment to Memorandum of
Agreement (“MOA”).

 

1.2.         All of Contributor’s right, title and interest in and to that
certain Amended and Restate Agreement dated February 16, 2018, which amends and
restates that certain agreement dated April 13, 2017, by and between Brown
McLennon Company Limited and Contributor.

 

1.3.         All of Contributor’s right, title and interest in and to a 100%
ownership interest in Goat Head Hill Resort Development Ltd and Dutchman’s Bay
an Antigua and Barbuda Corporation (“Goat Head Interests”).

 

1.4.         All of Contributor’s right, title and interest in and to 100% of
the ownership interests in First Capital Holding Company Ltd, an Antigua and
Barbuda Corporation (“First Capital Interests”).

 

1.5.         Any other property, personal or real, of Contributor which in
anyway relates to the Goat Head Hill Project and Dutchman’s Bay.

 

2.             CONTRIBUTION CONSIDERATION; UNITS; TAX MATTERS.

 

2.1.         General. The sole general partner of Acquiror is Talon Real Estate
Holding Corp. (“Talon Holding”). Talon Holding is a publicly-traded real estate
holding corporation, but is not a real estate investment trust. Acquiror may, in
its sole and absolute discretion, direct Contributor to convey the ownership
interests and Project to one or more Affiliates (as defined below) of Talon
Holding, and hereby directs Contributor to convey the Project to an entity to be
formed, Talon Antigua , a Delaware Limited Liability Company (“Subsidiary”), a
special purpose entity wholly-owned by Acquiror.

 

2.2.         Contribution Consideration. The consideration to be paid to
Contributor by Acquiror for the Project (the “Contribution Consideration”) shall
consist of LP Units (as defined below) having an aggregate value of
$30,000,000.00.

 

2.3.         Units.

 

2.3.1.       The Total LP Unit Amount shall be paid by the Acquiror’s delivery
of Partnership Units (as that term is defined in the Partnership Agreement, as
defined below) in the Acquiror (the “LP Units”). The Total LP Unit Amount and
the allocation thereof shall be set forth in the LP Unit Schedule (as defined
below). The LP Units shall be redeemable for shares of common stock of Talon
Holding (“Stock”) or cash (or a combination thereof) in accordance with the
redemption procedures described in the Partnership Agreement. Contributor
acknowledges that the LP Units are certificated and that, therefore, the
issuance of the LP Units shall be evidenced by updating the Acquiror’s LP Unit
register, which shall be completed at Closing (the “Amendment”).

 



1 

 

 

2.3.2.       The Acquiror will deliver to Contributor, at Closing and
thereafter, as provided in Section 4, the LP Units issued in the name of
Contributor.

 

2.3.3.       For purposes of determining the number of LP Units to be delivered
in satisfaction of payment of the Total LP Unit Amount, the Total LP Unit Amount
shall be divided by a “Unit Price”, which shall be equal to Two and 50/100
Dollars ($2.50).

 

The LP Unit Schedule shall reflect the Unit Price.

 

2.3.4.       Contributor has delivered to Acquiror, and has caused its members
(“Interest Holders”) to deliver to Acquiror, or to any otherparty designated by
Acquiror, a completed questionnaire and representation letter (in substantially
the form set forth in Exhibit _, the “Investor Materials”) providing, among
other things, information concerning each Contributor’s, each Interest Holder’s
and Contributor’s status as an accredited investor (“Accredited Investor”), as
such term is defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), and shall provide or cause to be
provided to Acquiror, or to any other party designated by Acquiror, such other
information and documentation as may reasonably be requested by Acquiror in
furtherance of the issuance of the LP Units as contemplated hereby.
Notwithstanding anything contained in this Agreement to the contrary, in the
event that, in the reasonable opinion of Acquiror, based on advice of its
securities counsel, (y) the proposed issuance of LP Units hereunder might not
qualify for the exemption from the registration requirements of Section 5 of the
Securities Act, or (z) the proposed issuance of LP Units hereunder would violate
any applicable federal or state securities laws, rules or regulations, or
agreements to which Talon Holding or the Acquiror is privy, or any tax related
or other legal rules, agreements or constraints applicable to Talon Holding or
the Acquiror, Acquiror shall so advise Contributor, in writing (the “Regulatory
Violation Notice”). In the event a Regulatory Violation Notice is delivered,
this Agreement shall terminate and no party shall have any further liability
hereunder except (i) as otherwise expressly set forth in this Agreement and (ii)
to the extent a breach of this Agreement gives rise to, or becomes the basis
for, the Regulatory Violation Notice.

 

2.3.5.       Contributor hereby covenants and agrees that it shall deliver or
shall cause its members to deliver to Acquiror, or to any other party designated
by Acquiror, any documentation that may be required under the Partnership
Agreement or any charter document of Talon Holding, and such other information
and documentation as may reasonably be requested by Acquiror, at such time as
any LP Units are redeemed for shares of Stock (“Conversion Shares”). The
preceding covenant shall survive the Closing and shall not merge into any of the
conveyancing documents delivered at Closing.

 

2.3.6.       The parties acknowledge that Contributor intends to treat the
transfer of the Property in exchange for LP Units (the “Exchange”) as a tax-free
partnership contribution pursuant to Section 721 of the Internal Revenue Code of
1986, as amended (the “Code”). Acquiror and Talon Holding shall cooperate in all
reasonable respects with Contributor to effectuate such Exchange; provided,
however, that:

 

(i) The provisions of this Section 2.3.6 shall survive the Closing and shall not
merge into any conveyancing documents delivered at Closing.

 



2 

 

 

2.4.         Partnership Agreement; Other Informational Materials. For purposes
hereof, the term “Partnership Agreement” shall mean the Acquiror’s Limited
Partnership Agreement dated as of June 7, 2013, as may be amended from time to
time. Contributor hereby acknowledges and agrees that the ownership of LP Units
by it and its rights and obligations as a limited partner of the Acquiror
(including, without limitation, their right to transfer, encumber, pledge and
exchange LP Units) shall be subject to all of the express limitations, terms,
provisions and restrictions set forth in this Agreement and in the Partnership
Agreement. In that regard, Contributor hereby covenants and agrees that, at
Closing, it shall execute any and all documentation reasonably required by the
Acquiror and Talon Holding to formally memorialize the foregoing (collectively,
the “Partnership Agreement Adoption Materials”). Contributor acknowledges that
it has received and reviewed, prior to the Closing Date, the following (the
“Disclosure Materials”): (i) Talon Holding’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2016, (ii) the Partnership Agreement.
Contributor acknowledges that it: (x) has had an opportunity to obtain and
review each document incorporated by reference into the Disclosure Materials;
(y) has had an opportunity to conduct a due diligence review of the affairs of
the Acquiror and Talon Holding; and (z) has been afforded the opportunity to ask
questions of, and receive additional information from, Talon Holding and
Acquiror regarding Talon Holding and the Acquiror.

 

2.5.         Transfer Requirements. Contributor may sell, transfer, assign,
pledge or encumber, or otherwise convey any or all of the LP Units delivered to
it. Contributor acknowledges that it is familiar with the provisions of Rule 144
under the Securities Act of 1933 and acknowledges and agrees that without
registration of the Conversion Shares, the Conversion Shares generally may not
be sold for at least six months following conversion. The provisions of this
Section 2.5 shall survive the Closing and shall not merge into any of the
conveyancing documents delivered at Closing.

 

2.6           Whenever the Acquiror proposes to register any of its equity
securities under the Securities Act other than pursuant to (i) the Acquiror
initial Public Offering (if the applicable underwriters request that only
securities owned by the Acquiror be included in such offering), (ii) in
connection with a registration, the primary purpose of which is to register debt
securities, (i.e., in connection with a so-called “equity kicker”) or (iii)
pursuant to a registration statement on Form S-1, S-3, S-4 or S-8 or any similar
or successor form and the registration form to be used may be used for the
registration of Registerable Securities (a “Piggyback Registration”), the
Acquiror will give prompt written notice to all holders of LP Units, issued in
connection to this transaction, of its intention to effect such a registration
and will include in such registration (and in all related registrations or
qualifications under blue sky laws or in compliance with other registration
requirements and in any related underwriting) all common shares with respect to
which the Acquiror has received written requests for inclusion therein within
twenty (20) days after the receipt of the Acquiror notice.

 

3.             CLOSING. The contribution of the Project and delivery of OP Units
contemplated herein shall be consummated at a closing (“Closing”) to take place
on a date no later than September 30th, 2018. The date on which the Closing
occurs shall be referred to herein as the “Closing Date”. The Closing shall be
effective as of 12:01 a.m. Eastern Time on the Closing Date. Notwithstanding the
foregoing, the risk of loss of all or any portion of the Project shall be borne
by Contributor up to and including the actual time of the Closing, and
thereafter by Acquiror.

 

4.             Payment of the Contribution Price.

 

4.1.         The Contribution Price should be paid as follows:

 



3 

 

 

4.1.1.       Ten Million Dollars ($10,000,000.00) in the form of Four Million
(4,000,000) Talon LP Units upon signing, Assignment of Agreements and Assignment
of all ownership interest in Goat Head Hill and First Capital Development.

 

4.1.2.       On the one (1) year anniversary of the Closing Date, Ten Million
Dollars ($10,000,000.00) in the form of Four Million (4,000,000) Talon LP
Units..

 

4.1.3.       On the two (2) year anniversary of the Closing Date, Ten Million
Dollars ($10,000,000.00) in the form of Four Million (4,000,000) Talon LP Units.

 

4.2.         Notwithstanding anything contained in this Section 4 and this
Agreement to the contrary, Acquiror, in its sole discretion, shall have the
right to discontinue the Project at any time and no further sums (or LP Units)
shall be due and owing Contributor. Contributor shall, however, have the right
to retain all Talon LP Units received on or prior to termination by Acquiror.

 

5.             CONTRIBUTOR’S DELIVERIES. Subsequent to the Contract Date,
Contributor shall make available to Acquiror, to the extent specifically
requested in writing by Acquiror and in Contributor’s possession and control,
copies of all documents, contracts, information, Records (as defined below) and
exhibits pertinent to the transaction that is the subject of this Agreement,
including, but not limited to, the documents listed as “Contributor’s
Deliveries” on Exhibit A. As used herein, “Records” means all books, records,
tax returns, correspondence, financial data, and all other documents and
matters, public or private, maintained by Contributor or its agents, relating to
receipts and expenditures pertaining to the Project for the three most recent
full calendar years and the current calendar year and all contracts, and all
other documents and matters, public or private, maintained by Contributor or its
agents, relating to operations of the Project.

 

6.             INSPECTION PERIOD.

 

6.1.         Acquiror shall have until the Closing Date to review and approval
of Contributor’s Deliveries and Records. Notwithstanding anything contained
herein to the contrary, in the event Acquiror does not approve of the Project,
Records and Contributor’s Deliveries, Acquiror shall have the absolute right to
terminate this Agreement.

 

6.2.         Confidentiality. Each party agrees to maintain in confidence, and
not to disclose (and shall cause its affiliates, employees and equity holders to
maintain in confidence, and not to disclose) to any person or entity, the
information contained in this Agreement or pertaining to the transaction
contemplated hereby and the information and data furnished or made available by
Contributor to Acquiror, its agents and representatives in connection with
Acquiror’s investigation of the Project and the transactions contemplated by
this Agreement; provided, however, that each party, its agents and
representatives may disclose such information and data (i) to such party’s
accountants, attorneys, existing or prospective lenders, investment bankers,
accountants, underwriters, ratings agencies, partners, consultants and other
advisors in connection with the transactions contemplated by this Agreement
(collectively, “Representatives”) to the extent that such Representatives
reasonably need to know (in the disclosing party’s reasonable discretion) such
information and data in order to assist, and perform services on behalf of, the
disclosing party; and (ii) to the extent required by any applicable statute,
law, regulation or Governmental Authority. In the event the transactions
contemplated by this Agreement shall not be consummated, such confidentiality
shall be maintained indefinitely. Acquiror and Contributor shall also have the
right to issue a press release upon the consummation of the transactions
described in this Agreement.

 



4 

 

 

6.3.       Return of Documents. If Acquiror fails to close the transaction which
is the subject matter of this Agreement for any reason, Acquiror shall return
all documents supplied to Acquiror by Contributor.

 

7.             UCC MATTERS.

 

7.1.         UCC Searches. Prior to Closing, Acquiror may obtain current
searches of all Uniform Commercial Code financing statements filed with the
applicable Secretary of State, or the appropriate county official, against
Contributor, Contributor’s affiliates involved in the operation of the Project
and the management agents for the Project.

 

8.             REPRESENTATIONS AND WARRANTIES.

 

8.1.       Contributor. Contributor represents and warrants to Acquiror that the
following matters are substantially true in all material respects as of the
Contract Date and shall be substantially true in all material respects as of the
Closing Date.

 

8.1.1.       Assistance; Performance. Contributor agrees to perform all
obligations pursuant to the MOA prior to Closing and to assist Acquiror in the
performance of all obligations related to the Project after Closing.

 

8.1.2.       Investment Representation. Contributor represents that its LP Units
are being acquired by it with the present intention of holding such LP Units for
purposes of investment, and not with a view towards sale or any other
distribution. Contributor recognizes that it may be required to bear the
economic risk of an investment in the LP Units for an indefinite period of time.
Contributor is an Accredited Investor. Contributor has such knowledge and
experience in financial and business matters so as to be fully capable of
evaluating the merits and risks of an investment in the LP Units. Contributor
has been furnished with the informational materials described herein
(collectively, the “Informational Materials”), and has read and reviewed the
Informational Materials and understands the contents thereof.

 

8.1.3.       No Competition. After Closing, Contributor, on behalf of
Contributor and its affiliates, agrees that, for a period of ten (10) years, to
refrain from any involvement with any other projects on the islands of Antiqua
and Barbuda.

 

8.2.         Acquiror. If applicable, Acquiror represents and warrants to
Contributor that the following matters are true as of the Contract Date and
shall be true as of the Closing Date:

 

8.2.1.       Acquiror has been at all times, and presently intends to continue
to be, classified as a partnership or a publicly traded partnership taxable as a
partnership for federal income tax purposes and not an association taxable as a
corporation or a publicly traded partnership taxable as a corporation.

 

8.2.2.       The execution and delivery of this Agreement by Acquiror the
performance of this Agreement by Acquiror, has been duly authorized by Acquiror,
and this Agreement is binding and enforceable against it in accordance with its
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 



5 

 

 

8.2.3.       The LP Units, when issued, sold and delivered in accordance with
the terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and nonassessable.

 

9.             ADDITIONAL CONDITIONS PRECEDENT TO CLOSING.

 

9.1.         Acquiror’s Conditions Precedent. In addition to the other
conditions enumerated in this Agreement, the following shall be additional
Acquiror’s Conditions Precedent:

 

9.1.1.       Pending Actions. At Closing there shall be no administrative
agency, litigation or governmental proceeding of any kind whatsoever, pending or
threatened, that, after Closing, would, in Acquiror’s sole and absolute
discretion, materially and adversely affect the value or marketability of the
Project, or the ability of Acquiror to operate any or all of the Project in the
manner it is being operated on the Contract Date.

 

9.1.2.       Representations and Warranties True. The representations and
warranties of Contributor contained in this Agreement shall be true and correct
as of the Closing Date in all respects.

 

9.1.3.       Covenants Performed. All covenants of Contributor required to be
performed on or prior to the Closing Date shall have been performed, in all
material respects.

 

9.1.4.       Development Agreement Termination. Contributor shall have caused
termination of that certain Development Agreement dated September 15, 2015
(“Development Agreement”), by and between UR-FC Contributed Assets, LLC, a
Delaware limited liability company (“Owner”) and First Capital Partners, LLC, a
Nevada limited liability company (“Developer”). Contributor and Acquiror agree
that the Development Agreement is not a part of the Project to be contributed by
Contributor, and acquired/assumed by Acquiror.

 

9.2.         Contributor’s Additional Conditions Precedent. The following shall
be additional Contributor’s Conditions Precedent:

 

9.2.1.       Representations and Warranties. The representations and warranties
of Acquiror contained in this Agreement shall be true and correct as of the
Closing Date, in all respects, as though such representations and warranties
were made on such date.

 

9.2.2.       Covenants. All covenants of Acquiror required to be performed on or
prior to the Closing Date shall have been performed, in all material respects.

 

10.           [Intentionally Omitted.]

 

11.           CLOSING DELIVERIES.

 

11.1.       Contributor’s. At Closing (or such other times as may be specified
below), Contributor shall deliver or cause to be delivered to Acquiror or
Subsidiary, as applicable, the following, in form and substance acceptable to
Acquiror or Subsidiary, as applicable:

 

11.1.1.       Assignment of Goat Head Interests and First Capital Interests. An
Assignment of Ownership Interests, a copy of which is attached as Exhibit B;

 

11.1.2.       Assignment of MOA;

 

11.1.3.       Assignment of all other agreements and contracts related to the
Project;

 



6 

 

 

11.1.4.       A Termination of Development Agreement in form and substance
acceptable to Acquiror in its sole discretion; and

 

11.1.5.       Original Documents. To the extent not previously delivered to
Acquiror, originals of the Records.

 

11.2.       Acquiror’s. As a condition precedent to Contributor’s obligation to
close (“Contributor’s Condition Precedent”), Acquiror or General Partner, as
applicable, shall cause to be delivered to Contributor the following, each in
form and substance reasonably acceptable to Contributor, Subsidiary and Acquiror
and their respective counsel:

 

Partnership Agreement. A copy of the Partnership Agreement;

 

11.2.1.       The LP Units.

 

12.           SUCCESSORS AND ASSIGNS. The terms, conditions and covenants of
this Agreement shall be binding upon and shal inure to the benefit of the
parties and their respective successors and assigns.

 

13.           NOTICES. Any notice, demand or request which may be permitted,
required or desired to be given in connection therewith shall be given in
writing and directed to Contributor and Acquiror as follows:

 

Acquiror:

 

Talon OP, L.P.

5500 Wayzata Boulevard, Suite 1070

Minneapolis, Minnesota 55416

Attn: MG Kaminiski

E-mail: mgk@talonreit.com

 

Contributor:

 

First Capital Real Estate Operating Partnership LP

1407 Broadway

28th Floor

New York, NY 10018

Attn: Suneet Singal

E-mail: s@firstcapitalre.com

 

Notices shall be deemed properly delivered and received when and if either (i)
personally delivered, including via email; or (ii) on the first business day
after deposit with a commercial overnight courier for delivery on the next
business day. Any party may change its address for delivery of notices by
properly notifying the others pursuant to this Section 13.

 

14.           BENEFIT. This Agreement is for the benefit only of the parties
hereto and their successors and assignees as permitted in Section 12 above and
no other person or entity shall be entitled to rely hereon, receive any benefit
here from or enforce against any party hereto any provision hereof.

 



7 

 

 

15.           MISCELLANEOUS.

 

15.1.       Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the transaction contemplated
herein, and all prior or contemporaneous oral agreements, understandings,
representations and statements, and all prior written agreements,
understandings, letters of intent and proposals, in each case with respect to
the transaction contemplated herein, are hereby superseded and rendered null and
void and of no further force and effect. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

15.2.       Time of the Essence. Time is of the essence of this Agreement.

 

15.3.       Conditions Precedent. The waiver of any particular Acquiror’s
Condition Precedent or Contributor’s Condition Precedent shall not constitute
the waiver of any other.

 

15.4.       Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Contributor and Acquiror have contributed substantially and materially
to the preparation of this Agreement. The headings of various Sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

 

15.5.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

15.6.       Partial Invalidity. The provisions hereof shall be deemed
independent and severable, and the invalidity or partial invalidity or
enforceability of any one provision shall not affect the validity of
enforceability of any other provision hereof.

 

15.7.       Expenses. Except and to the extent as otherwise expressly provided
to the contrary herein, Acquiror and Contributor shall each bear its own
respective costs and expenses relating to the transactions contemplated hereby,
including, without limitation, fees and expenses of legal counsel or other
representatives for the services used, hired or connected with the proposed
transactions mentioned above.

 

15.8.       Waiver of Conditions Precedent. Acquiror and Contributor shall each
have the right, in its sole and absolute discretion, to waive any Condition
Precedent for its benefit contained in this Agreement.

 

15.9.       Counterparts. This Agreement may be executed by electronic or
facsimile signature and in any number of identical counterparts, any of which
may contain the signatures of less than all parties, and all of which together
shall constitute a single agreement.

 

15.10.    Calculation of Time Periods. Notwithstanding anything to the contrary
contained in this Agreement, any period of time provided for in this Agreement
that is intended to expire on or prior to the Closing Date, but that would
extend beyond the Closing Date if permitted to run its full term, shall be
deemed to expire upon Closing.

 

[The remainder of this page intentionally left blank – signature page follows]

 

8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
on the date first above written.



          Contributor:           First Capital Real ESTATE OPERATING PARTNERSHIP
LP, a Delaware Limited Partnership           By Its GENERAL PARTNER First
Capital REal estate Trust Incorporated, a Maryland corporation       By: /s/
Suneet Singal       Suneet Singal     Chairman and Chief Executive Officer      
  ACQUIROR:         TALON OP, L.P.         By: Talon Real Estate Holding Corp.,
its general partner

 

  By: /s/ MG Kaminski     MG Kaminski, CEO

 

 

 

 

[Exhibits and Schedules omitted]

 

 